       Case 3:21-cv-00321-G Document 1 Filed 02/12/21              Page 1 of 11 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 SUPREME BRIGHT DALLAS II, LLC;                   §
 SUPREME BRIGHT DALLAS PARKING,                   §
 LLC,                                             §
                                                  §
          Plaintiffs,                             §
                                                  §
 VS.                                              §         CIVIL ACTION NO. 3:21-cv-00321
                                                  §
 LIBERTY MUTUAL FIRE INSURANCE                    §
 COMPANY,                                         §
                                                  §
          Defendant.                              §


                           PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiffs Supreme Bright Dallas II, LLC (“Supreme Bright”) and Supreme Bright Dallas

Parking, LLC (collectively, “Plaintiffs”) file their Original Complaint against Defendant Liberty

Mutual Fire Insurance Company (“Liberty Mutual”) and would respectfully show as follows:

                                         I.     PARTIES

         1.      Plaintiff Supreme Bright Dallas II, LLC is a Texas limited liability company. The

sole member of Supreme Bright Dallas II, LLC is NewcrestImage Holdings, LLC, a Texas limited

liability company. The members of NewcrestImage Holdings, LLC are residents of Texas.

         2.      Plaintiff Supreme Bright Dallas Parking, LLC is a Texas limited liability company.

The sole member of Supreme Bright Dallas Parking, LLC is NewcrestImage Holdings, LLC, a

Texas limited liability company. The members of NewcrestImage Holdings, LLC are residents of

Texas.

         3.      Liberty Mutual Fire Insurance Company is a Wisconsin corporation with its

principal place of business in Boston, Massachusetts. Liberty Mutual is engaged in the business



PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 1
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                  Page 2 of 11 PageID 2



of insurance in the state of Texas and can be served through its registered agent for the service of

process, Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                               II.     JURISDICTION & VENUE

       4.      The foregoing paragraphs are incorporated herein by reference.

       5.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) and (c) because Defendant is not a citizen of any state of which Plaintiffs are also citizens,

and the amount in controversy exceeds $75,000, exclusive of interests and costs.

       6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in Dallas, Texas.

                              III.    FACTUAL BACKGROUND

A.     The Hotel

       7.      The foregoing paragraphs are incorporated herein by reference.

       8.      Supreme Bright is the owner and developer of the hotel complex located in

downtown Dallas at 1712 Commerce Street, Dallas, Texas 75201 (the “Hotel” or the “Property”).

       9.      The Property is an AC Hotel & Residence Inn by Marriott with 249 rooms and

approximately 2,600 square feet of meeting space.

       10.     The Property was originally constructed in 1956 as the Mercantile Commerce

Building.

       11.     In 2015, Plaintiffs began work on a $54.9 million renovation project to develop the

Property as a dual-branded hotel, with ground-floor retail space and a reinforced concrete parking

garage, including 360 guest and public parking spaces.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 Page 2
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                  Page 3 of 11 PageID 3



B.     The Policy

       12.     To insure the Property during construction, Liberty Mutual issued Builders’ Risk

Insurance Policy No. YM2-L9L-462315-145 (the “Policy”) to Plaintiffs for the period from

September 11, 2015 to November 30, 2017.

       13.     The Policy provides coverage for direct physical loss or damage caused by a

covered peril to “building materials” and “existing buildings” that are part of a “renovation

project.” The Policy’s “schedule of coverages” includes the renovation of the Property for the

following limits: $40 million for building materials and $20 million for existing building coverage.

       14.     The Policy’s “covered perils” include all risks of direct physical loss not otherwise

excluded.

       15.     The Policy’s coverage for damage to building materials and existing buildings

extends to the cost to repair, replace or rebuild the property with material of like kind or quality to

the extent practicable.

       16.     The Policy includes “Delay in Completion” coverage, with up to $1,500,000 in

coverage for “actual loss of rental income” during the “delay period.”

       17.     However, Liberty Mutual improperly omitted the accompanying Delay in

Completion Coverage Part referenced in the Policy’s terms and necessary to effect the Policy’s

scheduled Delay in Completion coverage and related coverages.

       18.     Under Liberty Mutual’s Delay in Completion Coverage Part, Form IM 7079 09 11,

the “delay period” includes “the period of time the completion of the construction, erection, or

fabrication of a covered ‘building or structure’ is delayed as a result of direct physical loss or

damage caused by a covered peril to property covered under the Builders’ Risk Coverage form to

which this coverage part is attached.”




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  Page 3
    Case 3:21-cv-00321-G Document 1 Filed 02/12/21                 Page 4 of 11 PageID 4



       19.     Liberty Mutual’s Delay in Completion Coverage Part, Form IM 7079 09 11, also

provides coverage for expenses incurred during the “delay period” that are necessarily incurred

for the purpose of expediting the repair or replacement of the covered property sustaining direct

physical loss or damage.

       20.     Liberty Mutual’s Delay in Completion Coverage Part, Form IM 7079 09 11, also

includes supplemental coverage for general administrative expenses and overhead expenses

incurred during the delay period, including necessary and reasonable expenses relating to the

construction, erection, or fabrication of a covered building or structure that are over and above

those costs that would have been incurred had there been no delay period.

       21.     Liberty Mutual’s Delay in Completion Coverage Part, Form IM 7079 09 11,

provides that in determining income coverage loss, Liberty Mutual is to consider “the probable

experience [of the business] during the time of ‘delay’ had no loss occurred.”

       22.     The Policy’s “Delay in Completion Schedule” includes an “X” in the box next to

“Additional Construction Expense” indicating that “coverage applies” for the necessary and

reasonable expenses relating to the construction, erection, or fabrication of a covered building or

structure that are over and above those expenses that would have been incurred had there been no

delay period, such as advertising expense, design fees, financing costs, lease administration

expenses, professional fees, and permit fees.

       23.     The Policy also includes specific endorsed “Expediting Expenses Coverage,”

including “reasonable expediting expenses necessary to complete construction within the time

frame specified in the construction contract.” These covered “expediting expenses” include, but

are not limited to, additional labor or overtime, transportation costs and storage expense, expense

to rent additional equipment and similar construction expenses.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 4
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                  Page 5 of 11 PageID 5



       24.       In addition to these coverages, the Policy includes a Texas Amendatory

Endorsement, which modifies the Policy’s terms regarding the “Payment of Reasonable Costs”

and requires Liberty Mutual to pay “the reasonable costs incurred by [Plaintiffs] for necessary

repairs or emergency measures performed solely to protect covered property from further damage

by a peril insured against.”

C.     The Fire & Claim

       25.       Early in the morning of September 27, 2017, a three-alarm fire in the Hotel’s

parking garage caused substantial damage to the garage, the adjoining Hotel and other property

(the “Fire” or “Occurrence”).

       26.       Plaintiffs provided timely notice of the resulting loss and damage to Liberty Mutual

(the “Claim”).

       27.       As a result of this Occurrence, Plaintiffs have incurred and paid more than $2.1

million for repairs and related expenses to repair, replace or rebuild the damaged property with

material of like kind or quality.

       28.       Part of such costs and expenses incurred by Plaintiffs were necessary and

reasonable expenses relating to the renovation of the Hotel and the construction of the parking

garage that are over and above those expenses that would have been incurred had there been no

occurrence and no delay in completion.

       29.       Part of such costs and expenses incurred and paid by Plaintiffs were necessarily

incurred to expedite the repair and replacement of the parking garage and related property damage.

       30.       Part of such costs and expenses were incurred and paid by Plaintiffs to protect the

Hotel and adjoining parking garage from further insured loss or damage.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 Page 5
    Case 3:21-cv-00321-G Document 1 Filed 02/12/21                    Page 6 of 11 PageID 6



       31.     Liberty Mutual has wrongfully refused and failed to pay the full amount of these

costs and expenses, resulting in substantial damages to Plaintiffs.

       32.     By omitting and overlooking the Delay in Completion Coverage Part, which is

necessary to the Policy’s expressly scheduled Delay in Completion coverage, Liberty Mutual has

improperly ignored the Policy’s supplemental coverage for general administrative expenses and

overhead expenses incurred during the delay period, including necessary and reasonable expenses

relating to the construction, erection, or fabrication of a covered building or structure that are over

and above those costs that would have been incurred had there been no delay period.

       33.     As a result of the Occurrence, completion of the Hotel renovation, including the

construction of the adjoining parking garage was substantially delayed.

       34.     As a result of this delay, Plaintiffs sustained more than $1.3 million in compensable

lost rental income under the Policy.

       35.     Liberty Mutual has wrongfully refused and failed to pay the full amount of the lost

rental income owed to Plaintiffs under the Policy, resulting in substantial damages to Plaintiffs.

       36.     Liberty Mutual and its consultants have not only failed to recognize the appropriate

loss period, Liberty Mutual and its agents have wrongfully calculated Plaintiffs’ rental income loss

based on the experience of the Hotel’s parking business during the first three weeks of March

2020, during the early part of the COVID-19 pandemic. The performance of the Hotel and related

parking business during this period is not representative of the probable experience of this business

during the time of the delay period, had no loss occurred. Liberty Mutual’s focus on financial

results in March 2020, without considering the likely performance of the parking business beyond

March 2020 and without the impact of the COVID-19 pandemic is improper and deliberately

intended to deflate the value of Plaintiffs’ Claim.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  Page 6
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                  Page 7 of 11 PageID 7



          37.   Throughout the handling of this Claim, Liberty Mutual has wrongfully delayed the

progress and payment of Plaintiffs’ loss and damage, including by (1) making repeated requests

for information and documentation for elements of Plaintiffs’ Claim that were either irrelevant to

coverage or valuation of the Claim or were for amounts Liberty Mutual never intended to pay; and

(2) by issuing late and partial supplemental payment for Claim elements that should have been

paid in full and without Liberty Mutual’s extreme delays.

          38.   Liberty Mutual’s conduct in the handling of this Claim has caused Plaintiffs

substantial damages.

                                  IV.     CAUSES OF ACTION

A.        Breach of Contract

          39.   The foregoing allegations are incorporated herein by reference.

          40.   The Policy is a valid, enforceable contract.

          41.   Plaintiffs are insured under the Policy and have standing to assert claims under the

Policy.

          42.   Plaintiffs have satisfied all conditions under the Policy.

          43.   The terms of the Policy unambiguously provide coverage for the Claim.

          44.   Alternatively, the terms of the Policy are ambiguous and should be construed in

favor of coverage.

          45.   Liberty Mutual has breached the Policy by refusing and failing to pay Plaintiffs the

full value of the Claim.

          46.   Liberty Mutual’s breach of the Policy has caused Plaintiffs substantial damages.

B.        Chapter 542 of the Texas Insurance Code

          47.   The foregoing allegations are incorporated herein by reference.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                Page 7
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                 Page 8 of 11 PageID 8



        48.    Plaintiffs have made a claim under the Policy for the loss and damage resulting

from the Fire and has satisfied all conditions under the Policy.

        49.    Liberty Mutual has engaged in conduct that constitutes violations of Chapter 542

of the Texas Insurance Code by delaying and/or failing to timely pay the full value of Plaintiffs’

loss and damage in connection with the Claim.

        50.    Consequently, Plaintiffs are entitled to the damages set forth in § 542.060 of the

Texas Insurance Code, including, in addition to the amount of Plaintiffs’ business income loss,

interest at the rate of eighteen percent (18%) per annum as well as any and all other relief provided

therein.

C.      Bad Faith

        51.    The foregoing allegations are incorporated herein by reference.

        52.    Plaintiffs have an insurance contract with Liberty Mutual. An insurance contract

creates a common law duty for the insurer, Liberty Mutual, to deal fairly and in good faith with

Plaintiffs.

        53.    Liberty Mutual has breached its duty of good faith and fair dealing (1) by failing to

acknowledge coverage for the full value of Plaintiffs’ Claim, (2) delaying payments on certain

portions of the Claim; (3) failing to pay other parts of the Claim; and (4) wrongfully undervaluing

Plaintiffs’ rental income loss.

        54.    Plaintiffs been damaged as a direct and proximate result of Liberty Mutual’s breach

of its duty of good faith and fair dealing. Moreover, because Liberty Mutual’s bad faith was

accompanied by malicious and intentional conduct, Plaintiffs are entitled to an award of punitive

damages.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                Page 8
     Case 3:21-cv-00321-G Document 1 Filed 02/12/21                Page 9 of 11 PageID 9



D.      Attorneys’ Fees

        55.     The foregoing allegations are incorporated herein by reference.

        56.     Due to the actions of Liberty Mutual, Plaintiffs have been required to retain the

services of the law firm of Haynes and Boone, LLP.

        57.     Plaintiffs have agreed to pay Haynes and Boone a reasonable fee for its services

necessarily rendered and to be rendered in this action. Pursuant to Section 38.001 of the Texas

Civil Practice & Remedies Code and/or Section 542.060 of the Texas Insurance Code, Plaintiffs

are entitled to an award of its reasonable attorneys’ fees against Liberty Mutual in an amount to be

established at trial.

                    V.    NOTICE OF INTENT TO PURSUE CLAIM UNDER
                          CHAPTER 541 OF THE TEXAS INSURANCE CODE

        58.     The foregoing allegations are incorporated herein by reference.

        59.     Pursuant to § 541.154 of the Texas Insurance Code, Plaintiffs hereby provide notice

of its intent to pursue a claim against Liberty Mutual under § 541.151 of the Texas Insurance Code

by amending this suit after 60 days.

        60.     Liberty Mutual has engaged in unfair or deceptive acts or practices as defined by

Section 541.061 of the Texas Insurance Code.

        61.     Liberty Mutual has misrepresented material facts relating to the coverage for

Plaintiffs’ Claim in violation of Section 541.060(a)(1) of the Texas Insurance Code by improperly

valuing the daily loss of parking revenue at the Hotel, including by basing such valuation on the

performance of the business in March 2020 and during the COVID-19 pandemic.

        62.     Liberty Mutual has failed to attempt in good faith to effectuate a prompt, fair and

equitable settlement of the Claim, with respect to which Liberty Mutual’s liability is reasonably

clear, by (1) misrepresenting the terms of the Policy; (2) deliberately and improperly undervaluing



PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 9
   Case 3:21-cv-00321-G Document 1 Filed 02/12/21                  Page 10 of 11 PageID 10



Plaintiffs’ rental income loss contrary to the terms of the Policy; and (3) repeatedly delaying and

failing to pay for Plaintiffs’ Claim on the pretext of requesting information that is not relevant to

the Claim or Liberty Mutual’s determination of coverage for the Claim.

       63.     By engaging in the same conduct, Liberty Mutual has (1) failed to promptly

provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts

and applicable law, for Liberty Mutual’s failure to pay Plaintiffs’ Claim in violation of Section

541.060(a)(3); (2) failed within a reasonable time to affirm or deny coverage for Plaintiffs’ Claim

in violation of Section 541.060(a)(4); and (3) failed to pay Plaintiffs’ Claim without conducting a

reasonable investigation with respect to the Claim in violation of Section 541.060(a)(7).

       64.     As a result of Liberty Mutual’s conduct, Plaintiffs have suffered damages in an

amount no less than $1 million as well as attorneys’ fees in an amount not less than $15,000.

       65.     Liberty Mutual knowingly committed one or more of the violations referenced

above, and Plaintiffs seek, in addition to actual damages, court costs, and attorneys’ fees, an

amount not to exceed three times the amount of actual damages.

                                     VI.      JURY DEMAND

       66.     Plaintiffs hereby request a jury trial pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                           VII.   PRAYER

       WHEREFORE, Plaintiffs respectfully request that this Court grant it the following relief:

       (1)     Judgment awarding Plaintiffs all damages caused by Defendant’s breach of the
               Policy;

       (2)     Judgment awarding Plaintiffs all damages sustained as a result of Defendant’s
               violations of Chapter 542 of the Texas Insurance Code;

       (3)     Judgment awarding Plaintiffs all damages sustained as a result of Defendant’s
               breach of its duty of good faith and fair dealing;



PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 10
    Case 3:21-cv-00321-G Document 1 Filed 02/12/21                      Page 11 of 11 PageID 11



         (4)         Judgment awarding Plaintiffs all reasonable and necessary attorneys’ fees and
                     expenses incurred in this matter under Chapter 38 of the Texas Civil Practice &
                     Remedies Code and Chapter 542 of the Texas Insurance Code;

         (5)         Judgment awarding Plaintiffs pre-judgment and post-judgment interest in the
                     amount allowed by law;

         (6)         Judgment awarding Plaintiffs all costs of court; and

         (7)         Such other and further relief to which Plaintiffs may be justly entitled.



                                                    Respectfully submitted,


                                                    /s/ Micah Skidmore_________________________
                                                    Micah Skidmore
                                                    Texas Bar No. 24046856
                                                    micah.skidmore@haynesboone.com
                                                    Emily Buchanan
                                                    Texas Bar No. 24101568
                                                    Emily.buchanan@haynesboone.com
                                                    HAYNES AND BOONE, L.L.P.
                                                    2323 Victory Avenue, Suite 700
                                                    Dallas, Texas 75219
                                                    Telephone:     (214) 651-5000
                                                    Telecopier: (214) 651-5940

                                                    ATTORNEY FOR PLAINTIFFS




4831-5515-6948 v.3




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   Page 11
